UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5079 John Hancock Tax-Exempt Series Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: May 31 Date of reporting period: August 31, 2013 ITEM 1. SCHEDULE OF INVESTMENTS New York Tax-Free Income Fund As of 8-31-13 (Unaudited) Maturity Rate (%) date Par value Value Municipal Bonds 96.6% (Cost $53,642,295) New York 86.8% Brooklyn Arena Local Development Corp. Barclays Center Project 6.375 07/15/43 $1,000,000 1,056,330 Chautauqua Asset Securitization Corp. Tobacco Settlement 6.750 07/01/40 1,000,000 910,530 City of New York, Series D-1 5.000 10/01/36 1,000,000 1,019,270 City of New York, Series E-1 6.250 10/15/28 500,000 579,215 Herkimer County Industrial Development Agency Flots Adult Home, Series A (D) 5.500 03/20/40 945,000 1,043,252 Hudson Yards Infrastructure Corp. Series A 5.750 02/15/47 1,000,000 1,027,500 Long Island Power Authority Electric, Power & Light Revenues, Series A 5.750 04/01/39 1,500,000 1,565,865 Long Island Power Authority Electric, Power & Light Revenues, Series A 6.000 05/01/33 1,000,000 1,089,020 Metropolitan Transportation Authority Transit Revenue, Series A 5.250 11/15/28 1,000,000 1,060,330 Metropolitan Transportation Authority Transit Revenue, Series B 5.000 11/15/34 1,750,000 1,765,662 Metropolitan Transportation Authority Transit Revenue, Series C 5.000 11/15/38 1,000,000 980,260 Monroe County Industrial Development Corp., Series A 5.000 07/01/41 1,000,000 999,930 Monroe Newpower Corp. Electric, Power & Light Revenues 5.100 01/01/16 845,000 856,188 New York City Industrial Development Agency Brooklyn Navy Yard Cogeneration Partners AMT 5.650 10/01/28 1,000,000 793,900 New York City Industrial Development Agency Polytechnic University Project (D) 5.250 11/01/27 1,000,000 1,019,020 New York City Industrial Development Agency Terminal One Group Association Project AMT (P) 5.500 01/01/21 1,000,000 1,080,180 New York City Municipal Water Finance Authority Water Revenue, Series A 5.750 06/15/40 1,000,000 1,101,990 New York City Municipal Water Finance Authority Water Revenue, Series D (Z) Zero 06/15/20 2,000,000 1,705,400 New York City Municipal Water Finance Authority Water Revenue, Series FF-2 5.000 06/15/40 1,000,000 1,016,510 New York City Municipal Water Finance Authority Water Revenue, Series GG-1 5.000 06/15/39 1,000,000 1,017,020 New York City Transitional Finance Authority Government Fund/Grant Revenue, Series S-4 (D) 5.500 01/15/39 1,000,000 1,086,540 New York Liberty Development Corp. 7 World Trade Center, Class 2 5.000 09/15/43 1,000,000 975,680 New York Liberty Development Corp. Bank of American Tower, Class 2 5.625 07/15/47 1,000,000 1,037,560 New York Local Assistance Corp. Sales Tax Revenue, Series C 5.500 04/01/17 1,225,000 1,367,075 New York State Dormitory Authority General Purpose, Series E 5.000 02/15/35 1,000,000 1,022,670 New York State Dormitory Authority Mount Sinai School of Medicine 5.125 07/01/39 1,000,000 1,000,680 New York State Dormitory Authority North Shore Long Island Jewish Group, Series A 5.000 05/01/41 1,000,000 958,030 1 New York Tax-Free Income Fund As of 8-31-13 (Unaudited) Maturity Rate (%) date Par value Value New York (continued) New York State Dormitory Authority Orange Regional Medical Center 6.125 12/01/29 $750,000 $747,240 New York State Dormitory Authority Rockefeller University, Series A 5.000 07/01/37 1,000,000 1,037,540 New York State Dormitory Authority Rockefeller University, Series A 5.000 07/01/41 1,000,000 1,043,070 New York State Dormitory Authority State University Educational Facilities, Series A (D) 5.250 05/15/15 1,000,000 1,045,060 New York State Dormitory Authority State University Educational Facilities, Series A 5.500 05/15/19 2,000,000 2,292,960 New York State Dormitory Authority, Series B 5.000 07/01/42 1,500,000 1,515,915 New York State Environmental Facilities Corp. Water Revenue, Series A 5.000 06/15/34 1,000,000 1,039,460 New York State Urban Development Corp., Series A-1 5.000 03/15/43 1,000,000 1,004,500 Niagara Area Development Corp. Covanta Energy Project, Series A AMT 5.250 11/01/42 500,000 408,115 Oneida County Industrial Development Agency Hamilton College Project, Series A (D)(Z) Zero 07/01/29 5,330,000 2,619,855 Onondaga Civic Development Corp. St. Joseph's Hospital Health Center 5.000 07/01/42 1,000,000 838,470 Orange County Industrial Development Agency Arden Hill Care Center, Series C 7.000 08/01/31 500,000 463,955 Port Authority of New York & New Jersey 5th Installment Special Project AMT 6.750 10/01/19 1,350,000 1,290,370 Port Authority of New York & New Jersey JFK International Airport Terminal 6.000 12/01/36 1,000,000 1,093,810 Triborough Bridge & Tunnel Authority Highway Revenue Tolls, Escrowed to Maturity, Series Y 6.125 01/01/21 1,500,000 1,851,015 Upper Mohawk Valley Regional Water Finance Authority Water Revenue (D)(Z) Zero 04/01/22 2,230,000 1,618,579 Puerto Rico 7.0% Commonwealth of Puerto Rico Public Improvement, Series A 5.750 07/01/41 1,000,000 747,670 Puerto Rico Aqueduct & Sewer Authority Water Revenue, Series A 5.125 07/01/37 500,000 332,425 Puerto Rico Sales Tax Financing Corp. Sales Tax Revenue, Series A (Zero coupon steps up to 6.750% on 8-1-16) Zero 08/01/32 2,000,000 1,652,580 Puerto Rico Sales Tax Financing Corp., Series C 5.000 08/01/35 1,000,000 790,620 Puerto Rico Sales Tax Financing Corp., Series C 5.375 08/01/38 500,000 405,295 Virgin Islands 1.9% Virgin Islands Public Finance Authority, Series A 6.750 10/01/37 1,000,000 1,089,430 Guam 0.9% Guam Government, Series A 5.750 12/01/34 500,000 510,465 2 New York Tax-Free Income Fund As of 8-31-13 (Unaudited) Par value Value Short-Term Investments 0.7% (Cost $403,000) Repurchase Agreement 0.7% Repurchase Agreement with State Street Corp. dated 8-30-13 at 0.000% to be repurchased at $403,000 on 9-3-13, collateralized by $410,000 U.S. Treasury Note, 1.000% due 8-31-16 (valued at $414,473, including interest) $403,000 403,000 Total investments (Cost $54,045,295)† 97.3% Other assets and liabilities, net 2.7% Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. AMT Interest earned from these securities may be considered a tax preference item for purpose of the Federal Alternative Minimum Tax. (D) Bond is insured by one of the following companies: Insurance coverage As a % of total investments National Public Finance Guarantee Corp. 6.7% Ambac Financial Group, Inc. 2.9% Federal Housing Administration 1.9% ACA Financial Guaranty Corp. 1.9% Total 13.4% (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (Z) Zero coupon bonds are issued at a discount from their principal amount in lieu of paying interest periodically. † At 8-31-13, the aggregate cost of investment securities for federal income tax purposes was $53,920,299. Net unrealized appreciation aggregated $1,056,707 of which $2,896,121 related to appreciated investment securities and $1,839,414 related to depreciated investment securities. The fund had the following sector composition as a percentage of total net assets on 8-31-13: General Obligation Bonds 4.2% Revenue Bonds Other Revenue 24.8% Education 16.4% Water & Sewer 12.1% Utilities 8.0% Development 7.2% Health Care 7.2% Transportation 6.9% Airport 6.1% Pollution 2.1% Tobacco 1.6% Short-Term Investments & Other 3.4% Total 100.0% 3 New York Tax-Free Income Fund As of 8-31-13 (Unaudited) Notes to Portfolio of Investments Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
